Citation Nr: 1602701	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  12-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to January 1969.  He died in April 2010, and the appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.

In December 2014, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's December 2014 decision to the United Court of Appeals for Veterans Claims (Court).  In August 2015, the appellant's representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting that the Court vacate the Board's December 2014 decision and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in August 2015, granting the Joint Motion and returned the case to the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the appellant's case.  A review of the documents in Virtual VA reveals documents that are duplicative of the evidence in the paper claims file.  VBMS contains the August 2015 Joint Motion.  The remaining evidence is duplicative of the evidence contained in the paper claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted by the parties to the August 2015 Joint Motion, an April 2010 VA treatment note indicated that a case manager from a private hospital called and informed the Milwaukee VA Medical Center (VAMC) that the Veteran had been "recently admitted to their [Intensive Care Unit] after [being] found unresponsive."  Three days later, a representative from the private hospital called and informed the Milwaukee VAMC that the hospital withdrew care and that the Veteran died that morning.  The parties noted that the claims file contains no treatment records from the private hospital, and it does not appear that VA attempted to obtain those records.  Therefore, on remand, the AOJ should attempt to obtain any outstanding private treatment records from the private hospital.

Accordingly, the case is REMANDED for the following action:

1.  After acquiring identifying information and obtaining any necessary authorization, the AOJ should obtain and associate records from the private hospital noted in the April 2010 VA treatment notes and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraph.
 
3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

